IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,602



                      EX PARTE STANLEY BLACKWELL, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 920951 IN THE 147TH DISTRICT COURT
                           FROM TRAVIS COUNTY



       Per curiam.

                                           OPINION


       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

of a child and sentenced to ten years’ imprisonment in December 1992.

       The Court received this writ application on August 2, 2011. On August 10, 2011, this

Court granted relief. The State has filed a motion for rehearing. Based on that motion, it is

apparent that the record relied upon by this Court in that opinion was incomplete.
       We therefore grant the State’s motion for rehearing, withdraw the previous opinion

entered in this application, and substitute this opinion.

       Applicant contends that this sentence should have discharged. He alleges that the State

negligently failed to issue a capias when the mandate in his appeal issued and as a result, he has been

out of custody for over sixteen years. Applicant was on bond pending the outcome of his appeal.

The mandate for his appeal was issued April 26, 1995, but capias was not issued until October 1995.

Applicant attempted to turn himself into the Travis County Sheriff’s office in May 1995, but was

advised that he could not be taken into custody until a capias was issued. In July 1995, Applicant

was also ready to turn himself in, but his counsel informed him that capias had still not issued.

During the time of his release, Applicant was serving a deferred adjudication community supervision

sentence in an unrelated case. He was complying with the conditions of that supervision, including

reporting to his supervising officer. He successfully completed the supervision for that other

sentence in 2002.

       Applicant filed a prior 11.07 application in this cause in 2002, alleging both ineffective

assistance of counsel grounds and the grounds that he currently raises in this application. He was

not in custody at that time. That application was denied without written order by this Court in 2002.

Applicant has a new factual basis for this application because he was arrested for this cause on

March 12, 2011 and is now in custody for this cause.

       This Court recently granted relief to an applicant who had been erroneously allowed to stay

out on appeal bond through no fault of his own. Ex parte Thiles, 333 S.W.3d 148 (Tex. Crim. App.

2011). We held that Thiles was entitled to relief because he did not know the mandate had issued

in his case and that he therefore did not violate any conditions of his appellate bond. Applicant also
did not violate any conditions of his bond and in fact tried to turn himself in, but was turned away.

Applicant was improperly out of custody on bond through no fault of his own. He was not

attempting to conceal himself, and for the fifteen years between the issuance of the capias in 1995

and the service of that capias in 2011, the State made no efforts to secure Applicant so that he might

begin to serve his sentence.

       Relief is granted. Applicant is to receive time credit in this cause from the time the mandate

issued in his appeal to the present. With the granting of this time credit, he has served this sentence

in full and shall be immediately discharged from custody.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



DO NOT PUBLISH
DELIVERED: September 14, 2011